Citation Nr: 0021034	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  94-40 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increase in the apportionment of the 
veteran's disability compensation benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January 1977 to May 
1979.  He died on December [redacted], 1999.  The appellant 
is the veteran's former spouse. 
 
This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 1992 special 
apportionment decision by the Roanoke, Virginia Regional 
Office (RO), which denied the appellant's claim for an 
increase in the apportionment of the veteran's disability 
compensation benefits.  The notice of disagreement with this 
determination was received in June 1992.  The statement of 
the case was issued in October 1992.  The substantive appeal 
was received in December 1992.  The appellant appeared and 
offered testimony at a hearing before a hearing officer at 
the RO in December 1992.  

The Board, in a December 1996 decision, also denied this 
claim for an increase in the apportionment of the veteran's 
disability compensation benefits.  Thereafter, the appellant 
appealed this matter to the United States Court of Appeals 
for Veterans Claims (hereinafter the Court).

In February 1999, while the case was pending, the veteran's 
attorney and VA's Office of General Counsel filed a joint 
motion (Motion) requesting that the Court vacate the Board's 
December 1996 decision.  Further, the Motion requested that 
the case be remanded to the Board for readjudication 
consistent with the contents of the motion.  In late February 
1999, the Court granted the Motion, vacated the Board's 
December 1996 decision and remanded the case to the Board for 
compliance with directives that were specified by the Court.  
These matters will be addressed below.



REMAND

Initially, it is noted that subsequent to the Court Order 
granting the Motion to vacate and remand this matter to the 
Board, the veteran died (specifically, and as noted above, on 
December [redacted], 1999).  As such, this matter now before 
the Board presents a somewhat unusual situation.  

The appellant's contention throughout the course of this 
appeal is that, in effect, an increase in the apportionment 
of the veteran's disability compensation is warranted, on her 
behalf and on behalf of the veteran's child.   

In this regard, the Board points out that where a veteran is 
not living with his spouse or his children are not in his 
custody, his compensation or pension may under certain 
circumstances be apportioned.  38 U.S.C.A. § 5307 (West 
1991).
 
Generally, where hardship is shown to exist, compensation or 
pension may be specially apportioned between the veteran and 
his dependents or the surviving spouse and children on the 
basis of the facts in the individual case as long as it does 
not cause undue hardship to the veteran or other persons in 
interest.  38 C.F.R. § 3.451 (1999).

In this case, it is noted that in a special apportionment 
decision dated March 5, 1991, an apportionment of $326 was 
awarded to the appellant effective November 1, 1990, and $370 
effective January 1, 1991.  Subsequently, on March 19, 1991, 
the apportionment was increased to $437, to provide an 
additional amount for the veteran's child, effective February 
1, 1991.  In January 1, 1992, the appellant submitted a claim 
for an increase in the amount of the apportionment of the 
veteran's disability compensation benefits.  

Ultimately, in the December 1996 decision, the Board denied 
the appellant's claim for an increase in the apportionment of 
the veteran's disability compensation benefits, finding that

In this particular case, the appellant 
reports that the $437 is insufficient to 
meet monthly expenses for herself and her 
daughter. . . However, the veteran has 
reported that he gives the appellant an 
additional $175, which gives her a 
monthly income of $612, whereas her 
monthly expenses totaled $476.  The 
appellant has reported an increase in her 
monthly expenses over the past several 
years.  However, the veteran has reported 
monthly expenses considerably in excess 
of his net disability compensation after 
the withholding of the apportionment.  
The Board notes that the VA compensation 
benefits are the sole source of income 
for this incompetent veteran.  
Significantly, the records indicate that 
the veteran's expenses exceed his income 
by approximately $187.  Consequently, 
even if the veteran does not give the 
appellant the additional $175 per month 
as he reported, it appears that any 
increase in the current amount of the 
apportionment would cause an undue 
financial hardship for the veteran and 
would, therefore, not be in order. 
38 U.S.C.A. § 5307; 38 C.F.R. § 3.451.

See Board decision, pp. 7-8 

The Joint Motion, a copy of which has been placed in the 
claims folder and which was granted by the Court, directed 
the Board to readjudicate this matter, and provide adequate 
reasons and bases for its findings and conclusions due to the 
Board's failure to address evidence which directly refuted 
the veteran's accounting of his expenses; specifically that 
while he reported $300 a month in rent, evidence suggested 
that he was hospitalized and incarcerated during significant 
periods of time, and had lived with his mother and in 
missions.  Further, the Motion pointed to the Board's failure 
to seek to verify the validity of the veteran's expenses (an 
issue raised by the appellant) and to discuss the issue of 
the veteran's credibility in his accounting given that he was 
found incompetent by VA in 1994.  Finally, the Motion pointed 
to the failure to develop facts surrounding the veteran's 
incarceration in 1996, which apparently was by reason of 
conviction of a misdemeanor offense.  Prior to additional 
Board adjudication, these matters must first be considered by 
the RO.  

It is also noted that the veteran and appellant were divorced 
in December 1998, but that the $437 apportionment (on behalf 
of the veteran's child) was continued, as reflected in a 
special apportionment decision dated in March 1999.  Further, 
as noted above, the veteran died on December [redacted], 1999.  
Because of the nature of this case, which involves the 
competing interests of the parties involved,  the RO will 
need to determine, to the extent possible, who represents the 
veteran's estate (executrix of his estate) or is otherwise 
legally obligated/authorized to substitute for the veteran in 
this matter.  This person (or persons) should then be 
provided with the appropriate documentation and notification 
regarding the issues involved in this matter and be given a 
reasonable amount of time to submit any additional evidence 
or argument.  

In view of all of the above, this matter is REMANDED to the 
RO for the following action:


1.  The RO should determine, to the 
extent possible, who represents the 
veteran's estate (e.g. the executrix of 
his estate) or is otherwise legally 
obligated/authorized to substitute for 
the veteran in this matter.  This person 
(or persons) should then be provided with 
the appropriate documentation and 
notification of the issues involved in 
this matter (to include any additional 
documentation gathered subsequent to this 
REMAND) and be given a reasonable amount 
of time to submit any additional evidence 
or argument.

2.  The RO should then readjudicate this 
matter, and specifically address evidence 
which is contrary to the veteran's 
accounting of his expenses (that while he 
reported $300 a month in rent, evidence 
suggested that he was hospitalized and 
incarcerated during significant periods 
of time, and has lived with his mother 
and in missions); to the extent possible, 
the RO should seek to verify the validity 
of the veteran's expenses and discuss the 
issue of the veteran's credibility in his 
accounting, given that he was found 
incompetent by VA in 1994.  The RO should 
also develop facts surrounding the 
veteran's periods of incarceration in 
1995, 1996, and 1998, and discuss what, 
if any, effects they had on his expense 
accounting and on the appellant's claim 
for an increased apportionment in 
general, including whether the provisions 
of 38 C.F.R. § 3.665 (1999) apply.  


With respect to 1. and 2. above, the 
Board realizes that the facts of this 
case, especially in light of the 
veteran's recent death during the course 
of the appeal, present a somewhat unusual 
case with regard to the readjudication 
that has been directed by the Court 
pursuant to the joint remand, and in 
light of the contested claims provisions 
that are applicable to this case to 
protect the parties' competing interests.  
Therefore, the RO should feel free to 
seek further guidance from the 
appropriate office of the VA Regional 
Counsel in the event that questions 
requiring further legal guidance arise 
during the readjudication of this matter.  


3.  Thereafter, the RO should issue a 
supplemental statement of the case to the 
appellant, and to the representative of 
the veteran's estate (or other 
appropriate party), setting forth the 
evidence, a citation to and discussion of 
applicable laws and regulations and a 
detailed analysis of the reasons for 
decision.  The requisite opportunity for 
response should be afforded all 
interested parties, in accordance with 
procedures applicable to contested 
claims.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




